DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions 
Applicant’s election, without traverse, of Group I: claims 1-15, in the “Response to Election / Restriction Filed - 07/21/2022”, is acknowledged. 
This office action considers claims 1-16 are thus pending for prosecution, of which, non-elected claim 16 are withdrawn, and elected claims 1-15 are examined on their merits. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (1602; Fig 16B; [0297]) = (element 1602; Figure No. 16B; Paragraph No. [0297]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No." shall be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honda; Masahiro et al. (US 20130011970 A1; hereinafter Honda).
1. Honda teaches a method of manufacturing a sensor device (S4), the method comprising (see the entire document, Figures 1-11, specifically, fourth embodiment Fig 11; [0082-0086] having post third process along with first/ second process disclosed in Figs 3A-3C; and third process disclosed in Annotated Fig 4, and as cited below):

    PNG
    media_image1.png
    249
    675
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    325
    787
    media_image2.png
    Greyscale

             Honda Figure 11                                Honda Figure 4: Annotated as [0084]
configuring a moulding support structure (30 Fig 2; [0048] comprising 35, 31,32; specifically, [0084]: the first end section 23 is supported by the island portion 31 through an adhesive 61, excluding the bonding wires 40, in the second process) and a packaging mould so as to provide predetermined pathways (101; Fig 4; [0055]: third process) to accommodate a moulding compound, the moulding support structure defining a first notional volume (right of 61 in Fig 4,11; hereinafter 1st_nl_vol)  adjacent a second notional volume (left of 23 in Fig 4,11; hereinafter 2nd_nl_vol);
configuring an elongate sensor element (20; Fig 11;) and the moulding support structure (30) so that the moulding support structure fixedly (31) carries the elongate sensor element (20) and the elongate sensor element (20) resides substantially in the first notional volume (1st_nl_vol) and extends towards the second notional volume (2nd_nl_vol), the elongate sensor element (20) having an electrical contact (26) electrically coupled to another electrical contact (in 10) disposed within the second notional volume (2nd_nl_vol);
disposing ([0054]) the moulding support structure (30) carrying the elongate sensor element (20; together labelled as work piece) within the packaging mould (100; Fig 4; [0054-0055]); and
introducing the moulding compound (50; Fig 11) into the packaging mould  during a predetermined period of time  so that the moulding compound  fills the predetermined pathways, thereby filling the second notional volume (2nd_nl_vol), and surrounding the elongate sensor element (20) within the first notional volume (1st_nl_vol) without substantially contacting the elongate sensor element.
2. Honda as applied to the method according to claim 1, further teaches, wherein the sensor device (S4) is moulded using a film-assisted moulding technique ([0056]).
3. Honda as applied to the method according to claim 1, further teaches, (the method) further comprising:
configuring the packaging mould (by using stopper 70; Figs 7A,9; [0072]) to prevent a portion of the first notional volume (1st_nl_vol) from being filled with the moulding compound (50).
4. Honda as applied to the method according to claim 1, further teaches, (the method) further comprising:
configuring the moulding support structure (30) and the elongate sensor element (20; together labelled as work piece) to cooperate to define a restrictive channel (101) at a side of the elongate sensor element (20) extending from an interface between the first notional volume (1st_nl_vol) and the second notional volume (2nd_nl_vol).
5. Honda as applied to the method according to claim 1, further teaches, (the method) further comprising:
configuring the moulding support structure (30) and the elongate sensor element (20; together labelled as work piece) to cooperate to define respective restrictive channels (101) at lateral sides of the elongate sensor element extending from an interface between the first notional volume (1st_nl_vol) and the second notional volume (2nd_nl_vol).
6. Honda as applied to the method according to claim 4, further teaches, (the method) comprising:
configuring the moulding support structure (30) to provide a recess (27; Fig 15; [0100]) for capturing ingress of excess moulding compound (50) into the first notional volume (1st_nl_vol).
7. Honda as applied to the method according to claim 5, further teaches, (the method) further comprising:
configuring the moulding support structure (30) to provide respective recesses (36; Fig 2) either lateral side[s] of the elongate sensor element (20) for capturing ingress of excess moulding compound into the first notional volume (1st_nl_vol).
8. Honda as applied to the method according to claim 4, further teaches, (the method) further comprising:

    PNG
    media_image3.png
    396
    317
    media_image3.png
    Greyscale

Honda Figure 2 Wall annotated
configuring the moulding support structure (30) to provide a spaced peripheral  wall (T-shaped at top of fig 2, not labelled, a part is annotated above as Wall) extending around a portion of the elongate sensor element (30) to be exposed following packaging;
configuring the spaced peripheral wall (Wall) to surround substantially the lateral sides of the elongate sensor element (30) in peripheral spaced relation, thereby defining a peripheral space around the lateral sides of the portion of the elongate sensor element (30) residing in the first notional volume (1st_nl_vol); and wherein the spaced peripheral side wall defines the restrictive channel (101).
9. Honda as applied to the method according to claim 8, further teaches, (the method), wherein the packaging mould comprises a mould chase (frame 35; [0048]), the mould chase being configured to overlie at least in part the spaced peripheral wall (Wall) , thereby limiting ingress of moulding compound into the peripheral space.

10. Honda as applied to the method according to claim 8, further teaches, (the method) further comprising:
stamping out the spaced peripheral wall of the moulding support structure (depicted in Fig 11) following completion of moulding of the sensor device.
11. Honda as applied to the method according to claim 1, further teaches, (the method) further comprising:
configuring the moulding support structure to provide another surface (32; Fig 11) to receive one or more electrical components and/or devices (41).

12. Honda as applied to the method according to claim 11, further teaches, (the method) further comprising:
affixing the one or more electrical components (40/41) and/or devices to the another surface (32).
13. Honda as applied to the method according to claim 12, further teaches, wherein affixing the one or more electrical components and/or devices to the another surface comprises:
affixing an integrated circuit (10) to the another surface.
14. Honda as applied to the method according to claim 1, further teaches, (the method) further comprising:
disposing the moulding support structure (30) carrying the elongate sensor element (20; together labelled as work piece) within the packaging mould with the elongate sensor element (20) bridging (depicted in annotated fig 4, and Fig 11) the first (1st_nl_vol) and second (2nd_nl_vol) notional volumes, thereby extending into the second notional volume so as to reside partially in the second notional volume (2nd_nl_vol).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 15 id rejected under 35 U.S.C. 103 as being unpatentable over Honda; Masahiro et al. (US 20130011970 A1; hereinafter Honda) in view of Honda; Masahiro et al. (JP 2011119500 A; English translated; hereinafter Honda’500).
15. Honda as applied to the method according to claim 1, further teaches, wherein (Fig 11) after moulding, the elongate sensor element (20) has an exposed end (24) surface distal from an end of the elongate sensor element encapsulated in the moulding compound (50), and the sensor device has a peripheral moulded outer wall formed from the moulding compound having an inner surface opposite the exposed end surface;
Honda does not expressly disclose the method further comprising:
depositing a soft encapsulant over an exposed portion of the elongate sensor element, the soft encapsulant being deposited so as to bridge a spacing between the exposed end surface (24) and the inner surface of a portion of the peripheral wall opposite the exposed end surface (24).

However, in the analogous art, Honda’500 teaches in (Eigth embodiment; Fig 11A-11B, paragraph ([0037) depositing a soft encapsulant (31) over an exposed portion of the elongate sensor element (20), the soft encapsulant being deposited so as to bridge a spacing between the exposed end surface (not labelled) and the inner surface of a portion of the peripheral wall opposite the exposed end surface (not labelled).

    PNG
    media_image4.png
    326
    1097
    media_image4.png
    Greyscale

Honda’500 Figures 11(a)-11(b)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to contemplate Honda’500’s  soft encapsulant (31)  into Honda’s, such that, the combination of (Honda and Honda’500) method have a process step depositing a soft encapsulant (Honda’500 31) over an exposed portion of the elongate sensor element (Honda 20), the soft encapsulant being deposited so as to bridge a spacing between the exposed end surface (Honda 24) and the inner surface of a portion of the peripheral wall (Honda Wall) opposite the exposed end surface (Honda 24) , since this inclusion, at least, provide protection for sensor chip 20 (Honda’500 eight embodiment).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
July 27, 2022